Exhibit 10.1

GENESEE & WYOMING INC.

AMENDED AND RESTATED 2004 OMNIBUS INCENTIVE PLAN

FORM OF OPTION AWARD NOTICE

 

Grantee:

   [Name]

Type of Award:

   [Type]

Number of Shares:

   [Number]

Exercise Price Per Share:

   [Price]

Date of Grant:

   [Date]

Expiration Date:

   [Five Years from the Grant Date]

Anniversary Date:

   [Date of First Grant for the Year of the Option]

1. Grant of Option. This Award Notice serves to notify you that the Compensation
Committee (the “Committee”) of the Board of Directors of Genesee & Wyoming Inc.
(“G&W”) hereby grants to you, under G&W’s Amended and Restated 2004 Omnibus
Incentive Plan (the “Plan”), an [Type] stock option (the “Option”) to purchase,
on the terms and conditions set forth in this Award Notice and the Plan, up to
the number of shares of G&W’s Class A Common Stock, par value $.01 per share
(the “Common Stock”) at the exercise price per share set forth above. The Plan
is incorporated herein by reference and made a part of this Award Notice. A copy
of the Plan is available on G&W’s Intranet under Corporate Policies then Human
Resources or from G&W’s Human Resources Department upon request. You should
review the terms of this Award Notice and the Plan carefully. The capitalized
terms used in this Award Notice that are not defined herein have the meanings as
defined in the Plan.

2. Term. Unless the Option is previously terminated pursuant to the terms of the
Plan or this Award Notice, the Option will expire at the close of business on
the Expiration Date.

3. Vesting. Subject to the terms set forth in this Award Notice and the Plan,
the Option will vest and become exercisable as follows:

 

  (i) the Option shall first become exercisable with respect to [Number] Shares
on [Anniversary Date Year 1];

 

  (ii) the Option shall first become exercisable with respect to an additional
[Number] Shares on [Anniversary Date Year 2]; and

 

  (iii) the Option shall first become exercisable with respect to an additional
[Number] Shares on [Anniversary Date Year 3].



--------------------------------------------------------------------------------

4. Exercise.

(a) Method of Exercise. To the extent exercisable under Section 3, the Option
may be exercised in whole or in part, provided that the Option may not be
exercised for less than one share of Common Stock in any single transaction. The
Option shall be exercised by your giving appropriate notice of such exercise to
G&W, or its designated agent in accordance with established procedures,
specifying the number of shares of Common Stock that you elect to purchase and
the Exercise Price to be paid. Upon determining that compliance with this Award
Notice has occurred, including compliance with such reasonable requirements as
G&W may impose pursuant to the Plan or Section 12 of this Award Notice and
payment of the Exercise Price, G&W, or its designated agent, shall issue to you
a certificate for the shares of Common Stock purchased on the earliest
practicable date (as determined by G&W) thereafter.

(b) Payment of Exercise Price. To the extent permissible under the Plan, the
Exercise Price may be paid using any one or any combination of the following
methods:

(i) in cash or by check, with such payment accompanying your written exercise
notice;

[(ii) by delivery of shares of Common Stock already owned by you, with such
shares of Common Stock valued at their Fair Market Value on the date of the
Option exercise;] [NOTE: not applicable in Australia or the Netherlands; insert
“(ii) RESERVED” if not applicable]

(iii) subject to any and all limitations imposed by the Committee from time to
time (which may not be uniform), a “cashless exercise,” whereby you would
irrevocably instruct a broker or dealer to sell shares of Common Stock on your
behalf and deliver cash sale proceeds to G&W, or its designated agent, in
payment of the Exercise Price and, if applicable, direct G&W, or its designated
agent, to deliver shares of Common Stock to be issued upon such exercise of this
Option directly to such broker or dealer; or

(iv) any other method approved or accepted by the Committee in its sole
discretion, subject to any and all limitations imposed by the Committee from
time to time (which may not be uniform).

[(c) Withholdings. The exercise of the Option is conditioned upon your making
arrangements satisfactory to G&W for the payment to G&W, or its designated
agent, of the amount of all taxes required by any governmental authority to be
withheld and paid over by G&W to the governmental authority on account of the
exercise. The payment of such withholding taxes to G&W, or its designated agent,
may be made by one

 

2



--------------------------------------------------------------------------------

or any combination of the following methods: (i) in cash or by check, (ii) by
G&W withholding such taxes from any other compensation owed to you by G&W or any
Subsidiary, (iii) pursuant to a cashless exercise program as contemplated in
Section 4(b)(iii) above or (iv) any other method approved or accepted by the
Committee in its sole discretion, subject, in the case of Section 4(c)(iii) and
this Section 4(c)(iv), to any and all limitations imposed by the Committee from
time to time (which may not be uniform) as contemplated in Section 4(b)(iii) and
Section 4(b)(iv) above.] [NOTE: this version of 4(c) is applicable in U.S. and
Canada only]

[(c) Responsibility for Taxes. Regardless of any action G&W, its designated
agent, or your employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that G&W and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option grant, including the grant, vesting or exercise of the Option, the
subsequent sale of shares of Common Stock acquired pursuant to such exercise and
the receipt of any dividends; and (2) do not commit to structure the terms of
the grant or any aspect of the Option to reduce or eliminate your liability for
Tax-Related Items.

Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to G&W and/or the Employer to satisfy all withholding and payment
on account of obligations of G&W and/or the Employer. In this regard, you
authorize G&W and/or the Employer to withhold all applicable Tax-Related Items
legally payable by you from your wages or other cash compensation paid to you by
G&W and/or the Employer or from proceeds of the sale of shares of Common Stock.
Alternatively, or in addition, if permissible under local law, G&W, or its
designated agent, may sell or arrange for the sale of shares of Common Stock
that you acquire to meet the withholding obligation for Tax-Related Items.
Finally, you shall pay to G&W, its designated agent, or the Employer any amount
of Tax-Related Items that G&W or the Employer may be required to withhold as a
result of your participation in the Plan or your purchase of shares of Common
Stock that cannot be satisfied by the means previously described. G&W, or its
designated agent, may refuse to honor the exercise and refuse to deliver the
shares of Common Stock if you fail to comply with your obligations in connection
with the Tax-Related Items as described in this section.

The payment of such withholding taxes to G&W may also be made pursuant to any
method approved or accepted by the Committee in its sole discretion, subject to
any and all limitations imposed by the Committee from time to time (which may
not be uniform) as contemplated in Section 4(b)(iii) and 4(b)(iv) above.] [NOTE:
this version of 4(c) is applicable in Australia and the Netherlands only]

5. Effect of Death. In the event of your death prior to the complete exercise of
the Option, the remaining portion of the Option may be exercised in whole or in
part, subject to all of the conditions on exercise imposed by the Plan and this
Award Notice, within one year after the date of your death, but only: (i) by the
beneficiary designated

 

3



--------------------------------------------------------------------------------

on your beneficiary designation form filed with G&W, or in the absence of same,
by your estate or by or on behalf of the person or persons to whom the Option
passes under your will or the laws of descent and distribution, (ii) to the
extent that the Option was vested and exercisable on the date of your death, and
(iii) prior to the close of business on the Expiration Date of the Option.

6. Effect of Disability. In the event of your “Disability” prior to the complete
exercise of the Option, the remaining portion of the Option may be exercised in
whole or in part, subject to all of the conditions on exercise imposed by the
Plan and this Award Notice, within one year after the date of your Disability,
but only: (i) to the extent that the Option was vested and exercisable on the
date of your Disability, and (ii) prior to the close of business on the
Expiration Date of the Option. The term “Disability” means you are permanently
and totally disabled within the meaning of Section 22(e)(3) of the Code.

7. Effect of Other Termination.

(a) With “Cause.” Upon your termination by G&W for Cause prior to the complete
exercise of the Option, the remaining portion of the Option, whether or not then
exercisable, shall be forfeited as of the date of such termination and no longer
exercisable on or after such date of termination.

(b) Without “Cause.” Upon your termination for a reason other than death,
Disability or Cause prior to the complete exercise of the Option, the remaining
portion of the Option may be exercised in whole or in part, subject to all of
the conditions on exercise imposed by the Plan and this Award Notice, within
three months after the date of such termination, but only: (i) to the extent
that the Option was vested and exercisable on the date of such termination, and
(ii) prior to the Expiration Date of the Option.

(c) The term “Cause” means (i) your willful and continued failure to
substantially perform your duties with G&W or a Subsidiary after written
warnings identifying the lack of substantial performance are delivered to you to
specifically identify the manner in which G&W or a Subsidiary believes that you
have not substantially performed your duties, (ii) your willful engaging in
illegal conduct which is materially and demonstrably injurious to G&W or any
Subsidiary, (iii) your commission of a felony, (iv) your material breach of a
fiduciary duty owed by you to G&W or any Subsidiary, (v) your intentional
unauthorized disclosure to any person of confidential information or trade
secrets of a material nature relating to the business of G&W or any Subsidiary,
or (vi) your engaging in any conduct that G&W’s or a Subsidiary’s written rules,
regulations or policies specify as constituting grounds for discharge.

[(d) In the event of termination of your employment (whether or not in breach of
local labor laws), your right to receive an Option and vest in an Option under
the Plan, if any, will terminate effective as of the date that you are no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period

 

4



--------------------------------------------------------------------------------

pursuant to local law); furthermore, in the event of termination of employment
(whether or not in breach of local labor laws), your right to exercise the
Option after termination of employment, if any, will be measured by the date of
termination of your active employment and will not be extended by any notice
period mandated under local law; the Committee shall have the exclusive
discretion to determine when you are no longer actively employed for purposes of
your Option grant.] [NOTE: this provision 7(d) is applicable in Australia and
the Netherlands only]

[8. Notice of Disposition of Shares. You hereby agree that you shall promptly
notify G&W of the disposition of any of the shares of Common Stock acquired upon
exercise of the Option, including a disposition by sale, exchange, gift or
transfer of legal title, if such disposition occurs within two years from the
Date of Grant or within one year from the date that you exercise the Option and
acquire such shares of Common Stock.] [NOTE: this provision 8 is applicable in
U.S. only; if not applicable insert “8. RESERVED”]

9. Nonassignability. The Option may not be sold, alienated, transferred,
assigned, encumbered or pledged in any way prior to the vesting of the Option,
whether by operation of law or otherwise, except by will or the laws of descent
and distribution. Except as otherwise provided by Section 5 of this Award
Notice, the Option is only exercisable by you during your lifetime. After
exercising the Option, the sale or other transfer of the shares of Common Stock
shall be subject to applicable laws and regulations under the Exchange Act.

10. Limitation of Rights. You will not have any rights as a stockholder with
respect to the shares of Common Stock covered by the Option until you become the
holder of record of such shares by exercising the Option. Neither the Plan, the
granting of the Option nor this Award Notice gives you any right to remain in
the employment of G&W or any Subsidiary.

11. Rights of G&W and Subsidiaries. This Award Notice does not affect the right
of G&W or any Subsidiary to take any corporate action whatsoever, including
without limitation its right to recapitalize, reorganize or make other changes
in its capital structure or business, merge or consolidate, issue bonds, notes,
shares of Common Stock or other securities, including preferred stock, or
options therefor, dissolve or liquidate, or sell or transfer any part of its
assets or business.

12. Restrictions on Issuance of Shares. If at any time G&W determines that the
listing, registration or qualification of the shares covered by the Option upon
any securities exchange or under any federal, state or local law, or the
approval of any governmental agency, is necessary or advisable as a condition to
the exercise of the Option, the Option may not be exercised in whole or in part
unless and until such listing, registration, qualification or approval shall
have been effected or obtained free of any conditions not acceptable to G&W.

 

5



--------------------------------------------------------------------------------

13. Plan Controls. The Option is subject to all of the provisions of the Plan,
which is hereby incorporated by reference, and is further subject to all the
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted by the Committee pursuant to the Plan. In the event of
any conflict among the provisions of the Plan and this Award Notice, the
provisions of the Plan will be controlling and determinative.

14. Amendment. Except as otherwise provided by the Plan, G&W may only alter,
amend or terminate the Option with your consent.

15. Governing Law. This Option grant and Award Notice shall be governed by and
construed in accordance with the laws of the State of New York, except as
superseded by applicable federal law, without giving effect to its conflicts of
law provisions.

16. Notices. All notices and other communications to G&W, or its designated
agent, required or permitted under this Award Notice shall be written, and shall
be either delivered personally or sent by registered or certified first-class
mail, postage prepaid and return receipt requested, by facsimile, or
electronically. If such notice or other communication is to G&W then it should
be addressed to G&W’s office at 1200-C Scottsville Road, Suite 200, Rochester,
New York 14624, Attention: Equity Plan Administrator; Telephone: (585) 328-8601;
Facsimile: (585) 328-8622; Email: EquityPlanAdmin@gwrr.com. If such notice or
other communication is to G&W’s designated agent, then it should be addressed
and sent in accordance with established procedures. Each such notice and other
communication delivered personally shall be deemed to have been given when
received. Each such notice and other communication delivered by United States
mail shall be deemed to have been given when it is received, and each such
notice and other communication delivered by telex, telecopier or electronically
shall be deemed to have been given when it is so transmitted and the appropriate
answerback is received.

17. Language. If you have received this Award Notice or any other document
related to the Plan in a language other than English and if the translated
version bears a meaning that is different from that of the English version, the
English version will control, to the extent permitted by law.

18. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, the Employer, and G&W
and its Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan, to the extent
permitted by law.

You understand that G&W and the Employer may hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in
G&W, details of all options or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be

 

6



--------------------------------------------------------------------------------

transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in your country
or elsewhere, and that the recipient’s country may have different data privacy
laws and protections than your country. You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the sole purpose of implementing, administering and managing
your participation in the Plan, including any requisite transfer of such Data as
may be required to a broker or other third party with whom you may elect to
deposit any shares of stock acquired upon exercise of the Option, to the extent
permitted by law. You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

19. Electronic Delivery. G&W may, in its sole discretion, decide to deliver any
documents related to the Option granted under the Plan (or related to future
options that may be granted under the Plan) by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, hereby agree
to participate in the Plan through an on-line or electronic system established
and maintained by G&W or another third party designated by G&W.

20. Severability. The provisions of this Award Notice are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

[xx. Nature of Grant. In accepting the grant, you acknowledge that:

(a) the Plan is established voluntarily by G&W, it is discretionary in nature
and it may be modified, amended, suspended or terminated by G&W at any time,
unless otherwise provided in the Plan and this Award Notice;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

(c) all decisions with respect to future option grants, if any, will be at the
sole discretion of G&W;

 

7



--------------------------------------------------------------------------------

(d) your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time with or without
cause;

(e) you are voluntarily participating in the Plan;

(f) the Option is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to G&W or the Employer, and which is
outside the scope of your employment contract, if any;

(g) the Option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for G&W
or the Employer;

(h) in the event that you are not an employee of G&W, the Option grant will not
be interpreted to form an employment contract or relationship with G&W; and
furthermore, the Option grant will not be interpreted to form an employment
contract with the Employer or any Subsidiary or affiliate of G&W;

(i) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(j) if the underlying shares of Common Stock do not increase in value, the
Option will have no value;

(k) if you exercise your Option and obtain shares of Common Stock, the value of
those shares of Common Stock acquired upon exercise may increase or decrease in
value, even below the exercise price; and

(l) in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or shares of Common Stock purchased through exercise of
the Option resulting from termination of your employment by G&W or the Employer
(for any reason whatsoever and whether or not in breach of local labor laws) and
you irrevocably release G&W and the Employer from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Award Notice, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim.] [NOTE: this section is only applicable in Australia and the Netherlands]

[xy. Effect of Breach of Certain Covenants.

(a) In General. If you engage in the conduct described in subsection (c) of this
Section [xy], then, unless the Committee determines otherwise: (i) you
immediately forfeit, effective as of the date you engage in such conduct, the
unexercised

 

8



--------------------------------------------------------------------------------

portion of the Option; and (ii) you must pay to G&W the amount of any gain
realized or payment received as a result of the exercise of the Option within
the six-month period immediately preceding the date you engage in such conduct.

(b) Set-Off. By accepting the Option, you consent to a deduction from any
amounts G&W or any Subsidiary owes you from time to time (including, but not
limited to, amounts owed to you as wages or other compensation, fringe benefits,
or vacation pay), to the extent of the amount that you owe G&W under subsection
(a) of this Section [xy]. G&W may elect to make any set-off in whole or in part.
If G&W does not recover by means of a set-off the full amount that you owe G&W,
you shall immediately pay the unpaid balance to G&W.

(c) Conduct. You hereby agree that you will not, without the written consent of
G&W, either during your employment by or service to G&W or any Subsidiary or
thereafter, disclose to anyone or make use of any confidential information which
you acquired during your employment or service relating to any of the business
of G&W or any Subsidiary, except as such disclosure or use may be required in
connection with your work as an employee or consultant of G&W or any Subsidiary.
During your employment by or service to G&W or any Subsidiary, and for a period
of six months after the termination of such employment or service, you will not,
either as principal, agent, consultant, employee, stockholder or otherwise,
engage in any work or other activity in direct competition with G&W or any
Subsidiary. (For purposes of this Section [xy], you shall not be deemed a
stockholder of any company subject to the periodic and other reporting
requirements of the Exchange Act, if your record and beneficial ownership of any
such company amount to not more than five percent of the outstanding capital
stock of any such company.) The non-competition covenant of this Section [xy]
applies separately in the United States and in other countries. Your breach of
the covenant of this subsection (c) shall result in the consequences described
in this Section [xy].] [NOTE: this section is only applicable to some Grantees,
including Executive Officers]

[xz. Effect of Change in Control.

(a) Upon the occurrence of a “Change in Control” of G&W, the unvested portion of
the Option shall immediately vest as of the date of the occurrence of such
event.

(b) The term “Change in Control” shall be deemed to have occurred when:

(i) Any “person” as defined in Section 3(a)(9) of the Exchange Act, and as used
in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act (but excluding G&W and any Subsidiary and any
employee benefit plan sponsored or maintained by G&W or any Subsidiary
(including any trustee of such plan acting as trustee)), directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), of securities of G&W

 

9



--------------------------------------------------------------------------------

representing 35% or more of the combined voting power of G&W’s then outstanding
securities (other than indirectly as a result of G&W’s redemption of its
securities); provided, however, that in no event shall a Change in Control be
deemed to have occurred under this Section [xz](b)(i) so long as (x) the
combined voting power of shares beneficially owned by (A) G&W’s executive
officers (as defined in Rule 16a-1(f) under the Exchange Act) then in office
(the “Executive Officer Shares”), (B) Mortimer B. Fuller and/or Sue Fuller and
their lineal descendents (the “Founder Shares”), and (C) the shares beneficially
owned by any other members of a “group” that includes the Founder Shares and/or
a majority of the Executive Officer shares, exceeds 35% of the combined voting
power of G&W’s current outstanding securities and remains the person or group
with beneficial ownership of the largest percentage of combined voting power of
G&W’s outstanding securities and (y) G&W remains subject to the reporting
requirements of the Exchange Act; or

(ii) The consummation of any merger or other business combination of G&W, a sale
of 51% or more of G&W’s assets, liquidation or dissolution of G&W or a
combination of the foregoing transactions (the “Transactions”) other than a
Transaction immediately following which either (x) the shareholders of G&W and
any trustee or fiduciary of any G&W employee benefit plan immediately prior to
the Transaction own at least 51% of the voting power, directly or indirectly, of
(A) the surviving corporation in any such merger or other business combination;
(B) the purchaser of or successor to G&W’s assets; (C) both the surviving
corporation and the purchaser in the event of any combination of Transactions;
or (D) the parent company owning 100% of such surviving corporation, purchaser
or both the surviving corporation and the purchaser, as the case may be ((A),
(B), (C) or (D), as applicable, the “Surviving Entity”) or (y) the Incumbent
Directors, as defined below, shall continue to serve as a majority of the board
of directors of the Surviving Entity without an agreement or understanding that
such Incumbent Directors will later surrender such majority; or

(iii) Within any twelve-month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board or
the board of directors of any successor to G&W, including any Surviving Entity.
For this purpose, any director who was not a director at the beginning of such
period shall be deemed to be an Incumbent Director if such director was elected
to the Board by, or on the recommendation of, or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors (so long
as such director was not nominated by a person who commenced or threatened to
commence an election contest or proxy solicitation by or on behalf of a person
(other than the Board) or who has entered into an agreement to effect a Change
in Control or expressed an intention to cause such a Change in Control).] [NOTE:
this section is only applicable to some Grantees, including Executive Officers]

 

10



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him
and G&W regarding the [Type] stock options granted by this Award Notice and that
this Award Notice and the Plan supersede all prior oral and written agreements
on that subject.

Dated:                             

 

                   [Name] Genesee & Wyoming Inc. By:                    Matthew
C. Brush     Chief Human Resource Officer

 

11



--------------------------------------------------------------------------------

[NOTE: only applicable in the Netherlands]

ADDENDUM TO NON-QUALIFIED OPTIONS AWARD NOTICE

THE PARTIES

 

(1) GENESEE & WYOMING INC, a company incorporated under the laws of the State of
Delaware, the United States, duly represented by Matthew C. Brush, hereafter
referred to as G&W

And

 

(2) [Name], residing at [Address], hereafter referred to as the Beneficiary

The parties referred to under (1) and (2) above are hereafter together referred
to as the Parties.

WHEREAS

 

(A) The Beneficiary is managing director of Rotterdam Rail Feeding B.V. (“RRF”)
and Beneficiary has entered into an employment contract with RRF on [Date];

 

(B) G&W has acquired the entire share capital of RRF on [Date];

 

(C) G&W and the Beneficiary have agreed on an option grant as described in the
letter dated [Date];

 

(D) In connection with the letter referred to under (C) above, the Parties enter
into an Award Notice (the “Award Notice”); and

 

(E) For the purpose of compliance of the Award Notice with the provisions of
Dutch law (if applicable), the terms and conditions of this Addendum shall apply
in deviation of, or in addition to certain terms and conditions of the Award
Notice.

HAVE AGREED ON THE FOLLOWING

 

1. DEFINITIONS

Except as provided otherwise in this Addendum, the definitions of the Award
Notice shall apply to this Addendum.

 

2. DISABILITY

Clause 7 of the Award Notice shall, in addition to the meaning provided in that
Clause, also apply in the circumstance that the Beneficiary is permanently ill
and that, as a result thereof, the employment contract between the Beneficiary
and RRF is terminated, in compliance with Dutch law.

 

12



--------------------------------------------------------------------------------

3. [NON COMPETITION

Clause [xy](c) of the Award Notice provides for a non-competition covenant to
which the Beneficiary shall be bound for a period of six months following the
termination of the Beneficiary’s employment contract with RRF. In deviation of
Clause [xy](c) of the Award Notice, the non-competition covenant is limited
solely to the territory of Europe.] [NOTE: this section 3 is only applicable to
some Grantees; insert “3. RESERVED” if not applicable]

 

4. DATA PRIVACY

 

4.1 In deviation of Clause 18 of the Award Notice, the following shall apply.
The Parties acknowledge that all personal data which are necessary for the
performance of the contract provided in the Award Notice shall be collected,
used and/or transferred to G&W. The personal data shall be processed for the
exclusive purpose of implementing, administering and managing the Beneficiary’s
participation in the Plan. Furthermore, Parties acknowledge that RRF shall be
the controller in the meaning of the Dutch Data Protection Act. To the extent
necessary, the Beneficiary explicitly agrees with the processing of his personal
data as referred to in this Clause 4 of the Addendum, and specifically with the
transfer of the Beneficiary’s personal data to G&W in the United States.

 

4.2 The personal data to be processed shall include: the Beneficiary’s name,
home address, e-mail address, salary, job title, any shares of stock or
directorships held in G&W, details of all options or any other entitlement to
shares of stock awarded, cancelled, exercised, vested, unvested or outstanding
in favour of the Beneficiary, necessary for the performance of the Award Notice.
Upon the vesting of the options, additional information may be required
regarding bank or brokerage account(s) held by the Beneficiary. In case of death
of the Beneficiary, the personal data mentioned in this Clause 4.2 shall also be
required from the Beneficiary’s inheritors.

 

5. AWARD NOTICE

Unless described otherwise in this Addendum, the terms and conditions of the
Award Notice shall be fully valid and binding between the Parties.

 

6. GOVERNING LAW

 

6.1 This Addendum shall be governed by the laws of the Netherlands.

 

6.2 The competent court of Rotterdam has exclusive jurisdiction to settle any
dispute arising out of or in connection with this Addendum.

 

13



--------------------------------------------------------------------------------

SIGNATORIES

Thus agreed upon and executed in duplicate in                              on
                    .

 

   [Name] Genesee & Wyoming Inc. By:                    Matthew C. Brush
    Chief Human Resource Officer

 

14